DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Response to Arguments
Applicant’s remarks regarding the 35 USC 112(f) interpretations have been fully considered and found persuasive to satisfactorily explain how the claim limitations recite sufficient structure to perform the claimed function (see Remarks filed 06 May 2022 at pages 22-23).  The 35 USC 112(f) interpretations are withdrawn.  

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 1, 13, 35, 39, along with any dependent claims, are drawn to the general notion of a display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
Regarding independent claims 1, 13, 35, and 39, the particularly-significant, distinguishing structural and functional features are a first gate power line, a second gate power line, and a third gate power line, each of which is applied with a substantially same voltage, wherein the first gate power line, the second gate power line, and the third gate power line extend to be spaced apart from each other; and a first gate driver including a plurality of stages which outputs a plurality of gate signals, wherein each of the stages includes input terminals connected to the first and second gate power lines, when these structural and functional features are considered with all other structural and functional features in each of the respective independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kim; Se-Ho, et al., US 20090262051 A1, describes a display device containing multiple separate gate power lines each conducting a first voltage, a first gate driver having a plurality of stages each formed of a plurality of transistors and a capacitor and outputting a gate signal through a buffer, a first stage connected to a first gate power line and a second stage connected to a second gate power line (see Figs. 2, 3), but does not describe the above noted distinguishing structural and functional features;
Li, Yue, et al., US 20180166017 A1, describes a gate driver containing at least a first stage and an adjacent second stage in which a first stage is connected to a first gate power line and an adjacent second stage is connected to a second, different gate power line (see Fig. 7), but does not describe the above noted distinguishing structural and functional features;
Miyake, Hiroyuki, et al., US 20140300399 A1, describes a gate driver containing a pull-down transistor having an electrode connected to a reference gate power line (see Figs.3, 8A), but does not describe the above noted distinguishing structural and functional features; 
Li, Yue, et al., US 20200410939 A1, describes a gate driver containing a single gate driver stage driving two distinct scan lines (see Figs.1, 7), but does not describe the above noted distinguishing structural and functional features; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693